CRAIL, P. J.
These three cases are similar in the pleadings, except as to names and amounts, and in the judgments rendered, to the case of People v. Tux Winery Co., No. 11351, this day decided (ante, p. 700 [67 Pac. (2d) 752]) by this court. The appeals were taken five weeks later. The parties have now stipulated in writing that these cases may be submitted for decision on the briefs on file in the Tux Winery Company case.
For the reasons stated in the decision in that case, we also affirm the judgments in these eases.
Judgments affirmed.
Wood, J., and McComb, J., concurred.